Title: To John Adams from John Thaxter, 12 August 1783
From: Thaxter, John
To: Adams, John


          Tuesday London 12th. August 1783.
          On Saturday last Mr. Wm. Smith (Son of I. Smith Esqr of Boston) arrived in Town— He left Boston 7th. July, & all friends were then well— He has brought several Letters for you, which I think prudent to keep, ’till a private hand offers— The Letters from Mrs. A. Mr. Cranch & Dr. T. of Weymouth, I have not opened, as I knew the hand writing— In opening a large packet, for you I found four News papers &, unexpectedly, a Letter from Dr. G. of Jamaica Plains— This I read, & you will pardon me for retaining it, as it is rather particular— I have a Letter from Dr. Tufts, (who is this year in the Senate) in which he says, “had our Friend now with you, been here at the last Election, he would have had the Suffrages of nine tenths of the People. His Weight, Experience & Wisdom are really much wished for & greatly wanted—” What follows will be communicated another time. There were several Passengers with Mr. Smith, some of whom I have seen, & I have heard much the same language from them about this Friend.—
          Mr. Cranch, as you will see by the inclosed list of Representatives, is left out this year— But I know from good Authority that the Majority in favor of Thayer was very small— The Petition of Mr. Thos. Brattle for re-admission into the Commonwealth divided the old House before whom it came— Many of the Members thought favorably of the Petition & Petitioner, and were disposed to grant him the liberty of returning, but were overruled by a small Majority— Mr. Cranch was in the Minority, & he with the rest of the Gentlemen, who voted that the Prayer of the Petition might be granted, lost their Elections this Year in consequence of it. Much Pains had been taken to raise Suspicions & Prejudices against the Minority, & the Success has been so complete as to exclude almost the whole of them.— However, the Assembly want the Assistance of Mr. C. & repent his Absence— He is still in public business, that is in settling the old Treasurer’s Account.
          The 5. pr. Cent Duty in Massachusetts answers extremely well— Much Money is collected from it, & they appropriate it to the payment of the Interst of their particular debt.— Many Whalemen have been fitted out, as well as a Number of Vessells for the Cod & Mackerel Fisheries— They are very busy at Boston, & their Wharves resemble antient times. They have 8. or 10. different Flags flying there, & want only the Means of Remittance for a most flourishing Trade— These however are increasing dayly.—
          The celebrated Mr. Otis [is dead.] He was killed at his Door in Andover by a [stroke of?] lightening in an instant. For 2. years past he had been very rational & began to do business— He had been rather irregular a few Months before his Death, but had become very steady again just before this fatal Accident— He was once venerated, & his Memory will be ever dear to those, who knew him once to be the Man of Worth & pitied him in his decline as the Wreck of a great Character.
          Congress is now held at Princetown—
          There is nothing new here, that I can learn— Every thing remains in statu quo.—
          I propose to leave this the latter end of this week or early the beginning of the next—
          I have only a moment to add, that I / am with an invariable Respect, / Sir, / your most hble Servant
          T.
        